Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “power reset period of time” on line 20 is and where it comes from since it is not clearly defined.
In claim 10, it is unclear what the “a set of successive AC cycles” on line 19 is and how the time delay can be “introduced” in this set. The recitation “matching” on line 17 is confusing because it is unclear if this is additional “match ” or a further recitation of the previously claimed “matching” on line 16.

         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-17 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:

controller module communicatively connected with the AC power source, the first power source, and the second power source, and configured to transfer supplying power from the first power source to the AC power bus to supplying power from the second power source to the AC power bus by operably connecting the AC power source to supply the controllable power output characteristics matching the first power output characteristics, operably disconnecting the first power source from the AC power bus, operably transitioning the controllable power output characteristics from matching the first power output characteristics to matching the second power output characteristics without ceasing the supplying of the controllable power output characteristics to the AC power bus for longer than a power reset period of time, and connecting the second power source to the AC power bus as combined in claim 1.
-wherein controllably transitioning the controllable power supply includes matching a phase of the second set of electrical characteristics followed by matching a frequency of the second set of electrical characteristics, and wherein matching the frequency of the second set of electrical characteristics includes introducing a timing delay in a set of successive AC cycles of the controllable power supply until the controllable power supply is synchronized with the second set of electrical characteristics; and providing, from a second power source, by way of the controller module, a second power supply to the power bus, the second power supply having the second set of electrical characteristics as combined in claim 10.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842